852 F.2d 569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon E. RODMAN, Plaintiff-Appellant,v.Lt. R. MISNER;  Harry K. Russell;  Steven F. Oyer;Defendants-Appellees.
No. 87-3999.
United States Court of Appeals, Sixth Circuit.
July 22, 1988.

1
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges and JAMES H. JARVIS, District Judge.*

ORDER

2
Vernon E. Rodman appeals the dismissal of his prisoner civil rights case and seeks counsel on appeal.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Rodman filed three complaints in the district court, two of which concerned disciplinary hearings and one of which concerned denial of legal mail, legal materials, and proper medical care.  The district court dismissed the case concerning the legal mail, the legal materials, and the medical care issues for failure to state a claim and for lack of personal jurisdiction.  The court granted summary judgment to the defendants concerning the two complaints about the disciplinary hearings.  Upon consideration, we agree with the conclusions of the district court.


4
In his brief, he also alleges that various judges of this court should be disqualified because he has filed suit against them and other judges and public officials.  The rule is that a judge is not disqualified from hearing a case merely because a litigant sues or threatens to sue him or her.   United States v. Grismore, 564 F.2d 929, 933 (10th Cir.1977), cert. ddenied, 435 U.S. 954 (1978).


5
The motion for counsel is denied and the judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James H. Jarvis, U.S. District Judge for the Eastern District of Tennessee, sitting by designation